Citation Nr: 1243137	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-40 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction associated with the residuals of prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which established service connection for erectile dysfunction, and assigned a noncompensable disability rating.  

In May 2011 and August 2012, the Board remanded the issue on appeal for further examination.  That development has been completed.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is manifest by a loss of erectile power, but no deformity.

2.  The Veteran's penis deformity is the result of Peyronie's disease, a nonservice-connected disability.

3.  The competent and probative medical evidence of record does not show that the Veteran's service-connected erectile dysfunction is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.115b, Diagnostic Code 7255 (2012).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining private and VA medical records and providing the Veteran with VA examinations in August 2009 and June 2011.  The Veteran has not indicated that he has received additional treatment for his service-connected condition.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

In regard to the claim for an initial compensable disability rating for erectile dysfunction, the Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 . 

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  

Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522. 

Private treatment records show that the Veteran was receiving private medical treatment for erectile dysfunction.  Treatment records also noted that the Veteran's Peyronie's disease interfered with his erections and caused some painful curvature.  

The Veteran submitted a March 2008 letter from his private treating physician.  The physician noted that the Veteran was a patient of his dating back to 1998, when he was seen for Peyronie's disease.  This condition did cause some curvature of his penis and difficulty maintaining erections, which was treated with Viagra successfully.  Subsequently, he developed prostatic carcinoma and underwent a radical prostatectomy.  Even though a nerve sparing operation was done, the Veteran developed complete erectile dysfunction.  This obviously was due to the surgery, not his pre-existing Peyronie's disease.  Secondly, though he had some initial severe incontinence that gradually improved, he never became completely dry and his incontinence has worsened in the last year.  The Veteran's incontinence was also undoubtable a result of his radical prostatectomy in October 2000.  The physician concluded that the Veteran's main erectile dysfunction and urinary incontinence was secondary to the radical prostatectomy.  Lastly, the physician noted that  some exercises and medications were only partially successful.  

The Veteran was afforded a VA examination in August 2009.  The examiner noted that the Veteran had erectile dysfunction, with the etiology noted as prostate surgery.  

A VA medical opinion was obtained in June 2011 to determine whether the Veteran's penis deformity was aggravated beyond its natural progression by his service-connected erectile dysfunction.  The physician noted that he had an expertise in urology.  The VA physician thoroughly reviewed the Veteran's claims file and documented all of the relevant  medical history.  The physician noted that the Veteran had erectile dysfunction, Peyronie's disease, and status post radical prostatectomy for prostate carcinoma.  It was the physicians opinion that the Veteran's penile deformity was less likely as not aggravated beyond its natural state of progression by the erectile dysfunction associated with the residuals of prostate cancer, status post radical prostatectomy.  Additionally, the physician noted that although the Veteran's erectile dysfunction was aggravated by the radical prostatectomy performed to treat prostate cancer, there was no nexus with which to link any aggravation of the Veteran's penile deformity to his erectile dysfunction.  Erectile dysfunction does not cause or aggravate penile deformities, including penile deformity due to Peyronie's disease.  The Veteran's Peyronie's disease was the cause of his penile curvature deformity, and this deformity is progressive as part of the natural history of Peyronie's disease.

Based on the evidence of record, the Board finds that the Veteran's erectile dysfunction does not warrant a compensable disability rating at any time during the period of appeal.  A review of the evidence shows that while the Veteran clearly has
 difficulty getting and maintaining an erection, he has not had a penile deformity that was manifested by his erectile dysfunction.  

Neither the Veteran's private physician nor the VA physician are opposing that the Veteran's prostatectomy worsened his erectile dysfunction; however, the fact that the Veteran's erectile dysfunction worsened would not warrant a higher disability rating under the applicable diagnostic code.  In order to receive a compensable disability rating under DC 7522, the Veteran's needs to show a penis deformity with a loss of erectile power.  The Veteran fulfills the requirement of loss of erectile power; however, the Veteran's erectile dysfunction has not been shown to manifest a penis deformity.  The Veteran's private physician noted that his penile deformity was a result of his Peyronie's disease, which was diagnosed prior to the Veteran's diagnosis of prostate cancer and his subsequent prostatectomy.  Additionally, the June 2011 VA physician reported that  the Veteran's penile deformity was less likely as not aggravated beyond its natural state of progression by the erectile dysfunction associated with the residuals of prostate cancer, status post radical prostatectomy.  Further, the physician noted that while the Veteran's erectile dysfunction was aggravated by the radical prostatectomy performed to treat prostate cancer, there was no nexus with which to link any aggravation of the Veteran's penile deformity to his erectile dysfunction.  Erectile dysfunction does not cause or aggravate penile deformities, including penile deformity due to Peyronie's disease.  The Veteran's Peyronie's disease was the cause of his penile curvature deformity, and this deformity is progressive as part of the natural history of Peyronie's disease.

As the evidence shows that the Veteran erectile dysfunction is manifested by a loss of erectile power, but no deformity, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31 , 4.115b, Diagnostic Code 7522. 

For the foregoing reasons, the Board finds that there is no basis for staged ratings of the Veteran's claimed disability, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert, 1 Vet. App. at 53-56. 

The Board notes that the Veteran has been granted special monthly compensation for loss of use of a creative organ by the RO.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's erectile dysfunction are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction associated with the residuals of prostate cancer, status post radical prostatectomy, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


